USCA11 Case: 20-13598      Date Filed: 11/10/2021   Page: 1 of 5




                                          [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13598
                   Non-Argument Calendar
                   ____________________


WASEEM DAKER,
                                             Plaintiff-Appellant,
versus
REDFIN CORPORATION INC,
a State of Washington corporation,


                                           Defendant-Appellee,


KELLEY SWEET, et al.,
USCA11 Case: 20-13598         Date Filed: 11/10/2021      Page: 2 of 5




2                       Opinion of the Court                  20-13598

                                                          Defendants.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
               D.C. Docket No. 1:20-cv-02561-WMR
                     ____________________


Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Waseem Daker, a federal prisoner proceeding pro se, ap-
peals the district court’s denial of his original and amended com-
plaints for lack of subject matter jurisdiction and the district court’s
dismissal of his motions for access to authorities and copies of judi-
cially-noticed records as moot. Daker argues that the district court
erred by dismissing his amended complaint because, although he
did not sign his amended complaint, he signed an attached perjury
declaration. Daker further contends that complete diversity ex-
isted as to himself and Redfin Corporation, Inc., because, regardless
of whether he was domiciled in Florida or Georgia, Redfin was
domiciled in Washington. Lastly, Daker also raises arguments re-
garding the district court’s dismissal of his original complaint, but,
as explained below, we need not consider those arguments as the
USCA11 Case: 20-13598         Date Filed: 11/10/2021     Page: 3 of 5




20-13598                Opinion of the Court                         3

operative pleading before the district court was the amended com-
plaint.
                   I. STANDARD OF REVIEW
       We review de novo a district court’s dismissal of a complaint
for lack of subject-matter jurisdiction. Center v. Sec'y, Dep't of
Homeland Sec., 895 F.3d 1295, 1299 (11th Cir. 2018). Pro se filings
are construed more liberally than formal pleadings drafted by law-
yers. Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990).
                           II. ANALYSIS
        The plaintiff bears the burden of establishing federal subject
matter jurisdiction. Williams v. Poarch Band of Creek Indians, 839
F.3d 1312, 1314 (11th Cir. 2016). “If the plaintiff fails to shoulder
that burden, the case must be dismissed. Id. Federal courts exer-
cise limited jurisdiction and generally only can hear actions that in-
volve a federal question or meet the requirements for diversity ju-
risdiction. 28 U.S.C. §§ 1331–32; Taylor v. Appleton, 30 F.3d 1365,
1367 (11th Cir. 1994). A district court has diversity jurisdiction over
an action if: (1) the amount in controversy exceeds $75,000, and (2)
the controversy is between citizens of different states. 28 U.S.C.
§ 1332(a)(1). A corporation is considered a citizen of the state in
which it is incorporated or has its principal place of business. Tay-
lor, 30 F.3d at 1367.
      We address Daker’s first argument that the district court
erred by dismissing his amended complaint because, although he
did not sign his amended complaint, he signed an attached perjury
USCA11 Case: 20-13598        Date Filed: 11/10/2021     Page: 4 of 5




4                      Opinion of the Court                20-13598

declaration. Under Federal Rule of Civil Procedure 11(a), every
pleading or written motion must be signed by the party personally
if the party is unrepresented. The district court must strike an un-
signed paper unless the omission is promptly corrected after being
called to the party’s attention. Id. The purpose of Rule 11 is to
subject the signing party to sanctions for inappropriate filings.
Didie v. Howes, 988 F.2d 1097, 1104 (11th Cir. 1993).
       Here, Daker, a pro se litigant, by signing the perjury decla-
ration attached to his amended complaint accomplished the re-
quirement of Federal Rule of Civil Procedure 11. We therefore
hold that the district court erred in determining that Daker’s
amended complaint was not properly before the district court. See
Lennon, 914 F.2d at 1463; see Didie, 988 F.2d at 1104.
       Turning to the second issue, we conclude that the district
court also erred in dismissing Daker’s amended complaint on this
ground. First, a party may amend his pleading once as a matter of
course within 21 days after serving it, or, if the pleading is one to
which a responsive pleading is required, 21 days after service of a
responsive pleading. Fed. R. Civ. P. 15(a)(1). A complaint is a
pleading to which a responsive pleading is required. Williams v.
Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1291-92 (11th
Cir. 2007). “As a general mater, an amended pleading supersedes
the original pleading; the original pleading is abandoned by the
amendment and is no longer part of the plaintiff’s averments
against the defendant.” Pintando v. Miami-Dade Hous. Agency,
501 F.3d 1241, 1243 (11th Cir. 2007). “If the case has more than one
USCA11 Case: 20-13598           Date Filed: 11/10/2021       Page: 5 of 5




20-13598                 Opinion of the Court                            5

defendant and not all have filed responsive pleadings, the plaintiff
may amend the complaint as a matter of course with regard to
those defendants that have yet to answer.” Williams, 477 F.3d at
1291. Here, the defendants listed in Daker’s original complaint
never served Daker a responsive pleading, so he was free to amend
his original complaint at any time. See Fed. R. Civ. P. 15(a).
        The operative pleading was therefore the amended com-
plaint. Daker did not include the individual defendants in his
amended complaint, only Redfin. Thus, it was irrelevant whether
Daker was domiciled in Florida or Georgia for the purposes of di-
versity jurisdiction as Redfin was domiciled in Washington. Be-
cause complete diversity existed between Daker and Redfin, the
district court erred by dismissing his amended complaint for lack
of subject matter jurisdiction. See Taylor, 30 F.3d at 1367.
      Accordingly, we vacate the district court’s dismissal of
Daker’s amended complaint for lack of subject matter jurisdiction. 1
       VACATED AND REMANDED.




       1  Because Daker’s amended complaint superseded his original com-
plaint, we need not address any of the issues raised by Daker regarding the
original complaint.